                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

BURBERRY LIMITED, A UNITED
KINGDOM COMPANY, and BURBERRY                      Case No. 19-cv-07414
LIMITED, A NEW YORK CORPORATION,
                                                   Judge Mary M. Rowland
               Plaintiffs,
                                                   Magistrate Judge Sidney I. Schenkier
v.

XIE JI PING, et al.,

               Defendants.


                       NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs Burberry

Limited’s, a United Kingdom company (“Burberry UK”), and Burberry Limited’s, a New York

corporation (“Burberry US”), together, “Burberry” or “Plaintiffs,” hereby dismisses this action

with prejudice as to the following Defendants:

              Defendant Name                                       Line No.
             Alan Fashion Store                                       25
       YIEELACOO Haute couture Store                                  54
          JIANGJIANGJIANG Store                                       99
Dated this 20th day of December 2019.   Respectfully submitted,

                                        /s/ Allyson M. Martin
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Allyson M. Martin
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        amartin@gbc.law
                                        Counsel for Plaintiffs Burberry Limited, a United
                                        Kingdom company, and Burberry Limited, a New
                                        York corporation




                                           2
